Grant, C. J.
(after stating the facts). The theories of the defense were fully and fairly submitted to the jury by the court. The principles of law involved are familiar to the profession, and it would be idle to reiterate them here. The verdict of the jury disposed of all the questions of fact, and they found either that there were no fraudulent representations, or that, if any were made, plaintiff had no notice thereof before parting with value, and that plaintiff took the note in payment of the balance due upon the check before it had notice of any taint.
Judgment affirmed.
The other Justices concurred.